2018 UT App 67



               THE UTAH COURT OF APPEALS

                    MATTHEW JAY HOLSTE,
                         Appellant,
                             v.
        STATE OF UTAH, GARY R. HERBERT, SEAN D. REYES,
        DEPARTMENT OF CORRECTIONS, AND ROLLIN COOK,
                         Appellees.

                             Opinion
                        No. 20160965-CA
                       Filed April 19, 2018

           Third District Court, Salt Lake Department
               The Honorable Paul G. Maughan
                          No. 160904796

            Nathan K. Phelps, Attorney for Appellant
          Sean D. Reyes, Erin T. Middleton, Amanda N.
               Montague, Attorneys for Appellees

 JUDGE RYAN M. HARRIS authored this Opinion, in which JUDGES
       KATE A. TOOMEY and JILL M. POHLMAN concurred.

HARRIS, Judge:

¶1     Matthew Jay Holste (Holste) filed this lawsuit seeking a
judicial declaration that he is not required to register as a sex
offender under Utah law. The district court dismissed Holste’s
lawsuit, and determined that Holste does indeed need to register
as a sex offender. We agree, and therefore affirm.

¶2     In 2006, while residing in Idaho, Holste entered a plea of
guilty to one count of lewd conduct with a minor under sixteen
years of age, in violation of Idaho law. See Idaho Code Ann. § 18-
1508 (West 2018). Upon entry of Holste’s plea, the Idaho court
                          Holste v. State


ordered “that the entry of judgment be withheld,” 1 and placed
Holste on probation for a term of eight years conditioned upon,
among other requirements, Holste registering as a sex offender.
See id. § 18-8307 (West 2018) (establishing the procedure for a
criminal defendant to register as a sex offender). Thereafter,
Holste registered as a sex offender in Idaho, and successfully
complied with the other terms of his probationary sentence. In
2010, the Idaho court entered an order setting aside Holste’s
guilty plea and dismissing the case with prejudice. The 2010
order did not affect Holste’s registration requirement; indeed,
Holste concedes that he is still required to register as a sex
offender in Idaho.

¶3    In or about 2010, Holste moved from Idaho to Utah, and
soon thereafter he received a letter from the Utah Department of
Corrections (the Department) informing him that he was
“required to register as a sex offender [in Utah] because of [his]
Idaho State conviction in 2006.” Holste complied, and registered
in Utah as a sex offender, and has been so registered ever since.

¶4    In 2016, Holste filed this lawsuit, seeking a declaratory
judgment that he was not required to register as a sex offender in
Utah. The Department moved to dismiss Holste’s lawsuit,


1. This procedure is analogous to Utah’s plea in abeyance
procedure. Compare Idaho Code Ann. § 19-2604(1) (West 2018)
(stating that a defendant “who has received a withheld
judgment,” upon a showing that the defendant “did not admit,
in any probation violation proceeding that the defendant
violated any of the terms or conditions of any probation,” may
be permitted, upon request, to “set aside the plea of guilty”),
with Utah Code Ann. § 77-2a-3(3) (LexisNexis 2017) (“Upon
finding that a defendant has successfully completed the terms of
a plea in abeyance agreement, the court may reduce the degree
of the offense or dismiss the case . . . .”).




20160965-CA                     2               2018 UT App 67
                           Holste v. State


asserting that Utah law requires Holste to register as a sex
offender in Utah. The district court agreed with the Department,
and determined that Holste was and is required to register, and
therefore dismissed Holste’s lawsuit for declaratory relief.
Holste now appeals.

¶5     We review for correctness a district court’s ruling on a
motion to dismiss. Bylsma v. R.C. Willey, 2017 UT 85, ¶ 10.
Likewise, we review for correctness the district court’s
interpretation of a statute. Meritage Cos. v. Gross, 2017 UT App
223, ¶ 4, 409 P.3d 111.

¶6     The term “offender,” as defined in Utah’s sex offender
registration statutes, includes any person who falls within the
statutory definition of “sex offender.” See Utah Code Ann. § 77-
41-102(11) (LexisNexis 2017). The term “sex offender,” in turn,
includes (among other categories of persons) anyone “who is
required to register as a sex offender by any state . . . .” Id. § 77-
41-102(17)(c)(i). Because the state of Idaho requires him to
register as a sex offender, Holste concedes that he is both a “sex
offender” and an “offender” as those terms are defined in Utah’s
statutory scheme.

¶7     Holste nevertheless argues that, despite his status as a
“sex offender” under Utah law, he need not register as such. His
argument in this regard is based on the premise that Utah’s
statutory scheme requires only a subset of (i.e., less than all) sex
offenders to actually register. Holste grounds his interpretation
in the text of Utah Code section 77-41-105(1), which states that
“[a]n offender convicted by any other jurisdiction is required to
register.” Utah Code Ann. § 77-41-105(1) (LexisNexis 2017).
Holste asserts that, due to the dismissal of his Idaho criminal
case, he cannot be considered “convicted” by any other
jurisdiction, and therefore he need not register as a sex offender
in Utah.




20160965-CA                      3                 2018 UT App 67
                            Holste v. State


¶8     Even if we assume, for purposes of this appeal, that the
term “convicted” means what Holste says it means, 2 and that
therefore subsection (1) does not apply to him, Holste’s
argument still suffers from a fatal infirmity: Holste ignores the
plain language of subsection (3)(a), which states that “an
offender shall . . . register.” Id. § 77-41-105(3)(a). 3 Because Holste
concedes that he is an “offender,” this statutory provision is
dispositive of this appeal: all offenders shall register, even if they
do not fit within any of the other subsections of the statute.




2. The Utah sex offender registry statutes do not contain a
definition of “convicted,” although other sections of the Utah
Code use the term “conviction” in a way that may suggest that a
plea held in abeyance is not a “conviction.” See Utah Code Ann.
§ 77-2a-2(1) (LexisNexis 2017) (differentiating between a “plea
[held] in abeyance” and a “judgment of conviction”). To erase
any ambiguity, other states have separately defined the term
“conviction” within their sex offender registry statutes. In Idaho,
for instance, a “conviction” for the purposes of the sex offender
statutes “means that the person has pled guilty or has been
found guilty, notwithstanding the form of the judgment or
withheld judgment.” See Idaho Code Ann. § 18-8304(3) (West
2018). Our disposition of this case by reference to subsection
(3)(a) relieves us of having to here decide what the legislature
intended the term “convicted” to mean in Utah’s sex offender
statutes, and specifically whether the legislature intended for
that term to be defined by reference to other states’ laws.

3. During oral argument, we raised the potential applicability of
Utah Code section 77-41-105(3)(a), which neither the parties nor
the district court addressed, and invited the parties to file
supplemental briefs addressing its potential applicability, which
invitation both parties accepted.




20160965-CA                       4                 2018 UT App 67
                            Holste v. State


¶9     Holste attempts to escape the plain language of
subsection (3)(a) by arguing that interpreting that subsection to
require registration of every “offender” would eviscerate
subsection (1) and render it mere “surplusage”; indeed, the
provisions of subsection (3)(b) already require “an offender who
is convicted in another jurisdiction” to “register.” See Utah Code
Ann. § 77-41-105(3)(b); see also State v. Jeffries, 2009 UT 57, ¶ 9, 217
P.3d 265 (explaining that “statute[s] should be construed . . . so
that no part [or provision] will be inoperative or superfluous,
void or insignificant, and so that one section will not destroy
another” (alterations in original) (citation and internal quotation
marks omitted)). We are unpersuaded. Even under our
interpretation of subsection (3)(a), subsection (1) retains vitality
because, unlike subsection (3)(a) or (3)(b), it informs offenders
who were “convicted” in another jurisdiction how soon they
must register in Utah upon moving here. See Utah Code Ann.
§ 77-41-105(1) (stating that “offender[s] convicted by any other
jurisdiction . . . shall register . . . within 10 days of entering the
state”).

¶10 Although the district court did not address the
applicability of subsection (3)(a), an appellate court can affirm on
any basis supported by the record. See State v. Kropf, 2015 UT
App 223, ¶ 9, 360 P.3d 1. We hold that subsection (3)(a) requires
all “offenders” who do not fit within any of the other subsections
to register as a sex offender with Utah’s Sex Offender
Registration Program. Because Holste is an “offender” who (at
least according to his definition of “conviction”) does not fit
within any of the other subsections, subsection (3)(a) requires
him to register. On this basis, we affirm the district court’s order
granting the Department’s motion to dismiss.




20160965-CA                       5                  2018 UT App 67